The indictment contained two counts. Count 1 charged that the defendant distilled, made, or manufactured alcoholic, spirituous, malted, or mixed beverages, a part of which was alcohol. Count 2 charged in proper form and substance the unlawful possession of a still, etc., to be used for the purpose of manufacturing prohibited liquors or beverages. There was a general verdict of guilty returned against this appellant.
The record contains certain demurrers to the indictment, but no ruling of the court upon the demurrers appears, nor is there any exception to the failure or refusal of the court to rule upon the demurrers. There is nothing presented for review in this connection.
There is no bill of exceptions. The cause is here submitted upon the record. In the absence of a bill of exception the ruling of the court upon motion for new trial cannot be considered, nor can the court's action in refusing the several written charges requested by defendant be reviewed.
The record proper appears regular. Let the judgment appealed from stand affirmed.
Affirmed.